Title: To Thomas Jefferson from David Thomas, 26 February 1806
From: Thomas, David
To: Jefferson, Thomas


                        
                            Feby. 26th. 1806
                        
                        Mr. Thomas presents his respects to President Jefferson—Genl. Meriwether thinks he returned the letters of
                            Mr. Briggs, but that the account is now among the papers of the committee, this Mr. T. will endeavor to find, he will
                            however thank the President to furnish him with copies of the letters or the originals—
                    